COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:             01-14-00332-CR
Trial Court Cause
Number:                   1386629
Style:                    Derrick Lee Thomas
                          v The State of Texas
                  *
Date motion filed :       September 4, 2014
Type of motion:           Motion for Extension
Party filing motion:      Appellant
Document to be filed:     Brief

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           May 19, 2014
         Number of previous extensions granted:       1
         Date Requested:                              October 5, 2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due: October 6, 2014
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Terry Jennings
                           Acting individually         Acting for the Court

Date: September 9, 2014